Case 7:16-cv-00222-WLS Document 158 Filed 08/31/21 Page 1of5
Case 7:16-cv-00222-WLS Decument 157-5 Filed 07/30/21 Page 1of5

UNITED STATES DISTRICT COURT
2 MIDDLE DISTRICT OF GEORGIA

VALDOSTA DIVISION
In Re Flowers Foods, Inc. . Case No. 7:16-CV-00222-WLS
Securities Litigation
CLASS ACTION

 

‘CLASS DISTRIBUTION ORDER

 
Case 7:16-cv-00222-WLS Document 158 Filed 08/31/21 Page 2 of 5
Case 7:16-cv-00222-WLS Document 157-5 Filed 07/30/21 Page 2 of5

Having considered all materials and arguments submitted in support of Plaintiffs’
Unopposed Motion for Class Distribution Order (the “Motion”), including the Memorandum of
‘Law in Support of the Motion, the Declaration of Eric A. Nordskog in Support of Plaintiffs’
Unopposed Motion for Class Distribution Order (the “Nordskog Declaration”), and the
’ Declaration of Cheri Meyer in Support of Plaintiffs’ Unopposed Motion for Class Distribution
Order, |

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. This Class Distribution Order incorporates by reference the definitions in the
- Stipulation and Agreement of Settlement dated July 12, 2019 (ECF. No. 140-3) (the
“Stipulation”), All terms not otherwise defined shall have the same meaning as set forth in the
Stipulation or the Nordskog Declaration.

2. This Court has jurisdiction over the subject matter of the Action and over all
_ parties to the Action, including all Settlement Class Members.

3, As set forth in the Nordskog Declaration, the administrative determinations of the
Claims Administrator in accepting and rejecting Claims are approved. Specifically, the
administrative determinations of the Claims Administrator accepting those Claims set forth in
Exhibits D and E of the Nordskog Declaration are approved. Likewise, the administrative
determinations of the Claims Administrator rejecting those Claims set forth in Exhibit F of the
Nordskog Declaration are approved.

4. As set forth in the Nordskog Declaration, no new Claims or responses to
deficiency and/or rejection letters received after May 31, 2021 may be included in the

distribution.

 
Case 7:16-cv-00222-WLS Document 158 Filed 08/31/21 Page 3 of 5
Case 7:16-cv-00222-WLS Document 157-5 Filed 07/30/21 Page 3 of 5

5, The Court authorizes payment of $29,953.88 from the Settlement Fund to the
Claims Administrator for the balance of the fees and expenses incurred and to be incurred in
connection with the claims administration process, as described in the Nordskog Declaration.

6. The Distribution Plan for the Net Settlement Fund as set forth in the Nordskog
Declaration and accompanying exhibits is approved. Nordskog Declaration, 40. The balance of
the Net Settlement Fund shall be distributed to Authorized Claimants. To encourage Authorized
Claimants to promptly deposit their payments, all distribution checks will bear a notation:
“DEPOSIT PROMPTLY; VOID AND SUBJECT TO REDISTRIBUTION IF NOT
NEGOTIATED WITHIN 120 DAYS OF DISTRIBUTION.” Authorized Claimants who fail to
negotiate a distribution check within the time allotted or consistent with the terms outlined in the
Nordskog Declaration will irrevocably forfeit all recovery from the Settlement.

7. After the Initial Distribution of the Net Settlement Fund, the Claims
Administrator shall make reasonable and diligent efforts to have Authorized Claimants cash their
distribution checks. To the extent any monies remain in the fund nine (9) months after the Initial
’ Distribution, if Lead Counsel, in consultation with the Claims Administrator, determines that it is
cost-effective to do so, the Claims Administrator shall conduct a redistribution of the funds
remaining after payment of any unpaid fees and expenses incurred in administering the
Settlement, including for such redistribution, to Authorized Claimants who have cashed their
. Initial Distributions and who would receive at least $10.00 from such redistribution. Additional
redistributions to Authorized Claimants who have cashed their prior checks and who would
receive at least $10.00 on such additional redistributions may occur thereafter if Lead Counsel, in

consultation with the Claims Administrator, determines that additional redistributions, after the

 
Case 7:16-cv-00222-WLS Document 158 Filed 08/31/21 Page 4 of 5
Case 7:16-cv-00222-WLS Document 157-5 Filed 07/30/21 Page 4 o0f5

deduction of any additional fees and expenses incurred in administering the Settlement,
including for such redistributions, would be cost-effective.

8. At such time as Lead Counsel, in consultation with the Claims Administrator,
determine that no additional distributions are cost-effective, then the funds will be donated to
Investor Protection Trust, a non-sectarian, not-for-profit organization devoted to investor
education.

9, All persons involved in the review, verification, calculation, tabulation, or any
other aspect of the processing of the claims submitted herein, or otherwise involved in the
administration or taxation of the Settlement Fund or the Net Settlement Fund, are released and
discharged from any and ail claims arising out of such involvement, and all Settlement Class
Members, whether or not they are to receive payment from the Net Settlement Fund, are barred
from making any further claim against (i) the Net Settlement Fund, Plaintiffs, Lead Counsel, the
Claims Administrator, the Escrow Agent, or any other agent retained by Plaintiffs or Lead
Counsel in connection with the administration or taxation of the Settlement Fund or the Net
Settlement Fund or (ii) Defendants or Defendants’ Counsel, beyond the amounts allocated to
them pursuant to this Order, provided that such released persons acted in accordance with the
’ Stipulation, the Judgment, and this Order.

10. The Claims Administrator is authorized to destroy: (a) paper or hard copies of the
Claims and all supporting documentation one year after the Second Distribution, if that occurs,
or, if there is no Second Distribution, two years after the Initial Distribution; and (b) electronic
. copies of the Claims and all supporting documentation one year after all funds have been

distributed,

 
Case 7:16-cv-00222-WLS Document 158 Filed 08/31/21 Page 5 of 5
Case 7:16-cv-00222-WLS Document 157-5 Filed 07/30/21 Page 5of5

SO ORDERED in the Middle District of Georgia on hagas 3e , 2021.
NN oe,

 

The Honorable W. Louis Sands
United States District Judge

 
